446 F.2d 1396
UNITED STATES of America, Plaintiff-Appellee,v.William Jennings HARRISON, Defendant-Appellant.
No. 71-1563 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 16, 1971.

J. Kennedy Hutcheson, Jacksonville, Fla. (Court-appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Aaron K. Bowden, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:


1
William Jennings Harrison was convicted by a jury of the interstate transportation of a stolen motor vehicle from Richmond, Kentucky to Jacksonville, Florida, in violation of 18 U.S.C. § 2312. Upon review of the record and briefs we find the evidence sufficient to support the conviction and that no reversible error infected the proceedings below.


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I